          Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 1 of 20




             IN THE UNITED STATES DISTRICT COURT FOR
              THE WESTERN DISTRICT OF PENNSYLVANIA

JANINE WOOD, INDIVIDUALLY   )
AND AS PARENT AND NATURAL   )
GUARDIAN OF HER MINOR       )
CHILD, H.W., JACKIE WEBBER, )
PARENT AND NATURAL          )                  Case No.      2:20-CV-1029
GUARDIAN OF HER MINOR       )
CHILD, J. M., RYAN WALSH, AND
                            )
LISA MAZZONI, INDIVIDUALLY, )
AND AS PARENT AND NATURAL   )
GUARDIAN OF HER MINOR SON,  )
J. C.                       )
                            )
   PLAINTIFFS,              )
                            )
                            )
   v.                       )
                            )
PALACE ENTERTAINMENT, D/B/A )
KENNYWOOD PARK,             )
SANDCASTLE WATERPARK, AND )
IDLEWILD AND SOAKZONE.      )
                            )
   DEFENDANT.               ),

                                 COMPLAINT

      AND NOW, COME Plaintiffs by and through their attorneys, Thomas B.

Anderson, Esquire and Thomson, Rhodes & Cowie, P.C. and file this Complaint

against Palace Entertainment, d/b/a Kennywood Park, Sandcastle Waterpark, and

Idlewild and Soakzone, in support thereof aver as follows:



                         JURISDICTION and VENUE
                                      Page 1
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 2 of 20




       1.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331, and Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.

This Honorable Court has supplemental jurisdiction over Plaintiffs’ state law claims

pursuant to 28 U.S.C. §1367.

       2.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b)(2) because the events giving rise to Plaintiffs’ claims occurred in this

judicial district.

                                      PARTIES

       3.     Janine Wood is an adult individual who resides in Bolivar,

Westmoreland County, and is parent and natural guardian of her minor child, H. W.,

who is disabled and suffers from autism, ADHD, anxiety disorder, and has a

diagnosis of an intellectual disability.

       4.     Jackie Webber is an adult individual who resides in Kennedy,

Allegheny County, and is the parent and natural guardian of J.M., a disabled 5-year-

old child who is nonverbal and autistic.

       5.     Ryan Walsh is an adult individual who resides in Verona, Allegheny

County. He has a medical diagnosis of anxiety and a medical excuse from his

physician that he should not wear a mask.

       6.     Lisa Mazzoni is an adult individual who resides in Irwin, Westmoreland

County, and is the parent and natural guardian of J. C. Mazzoni is disabled and
                                           Page 2
           Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 3 of 20




wheelchair bound with Muscular Dystrophy. Her condition impairs her breathing

and lung capacity. J. C. is a disabled 7-year-old child who suffers from autism and

sensory issues. He is nonverbal and cannot tolerate wearing gloves, hats, scarves,

masks, or face coverings due to his condition.

      7.    Palace Entertainment is a California corporation with its corporate

offices located at 4590 MacArthur Blvd., Suite 400, Newport Beach, CA 92660.

Palace Entertainment owns and operates three amusement parks in western

Pennsylvania; Kennywood Park (“Kennywood”) in West Mifflin, Sandcastle

Waterpark (“Sandcastle”) in Homestead, and Idlewild and SoakZone (“Idlewild”) in

Ligonier. Kennywood is a certified Autism Park.

      8.    Kennywood, Sandcastle and Idlewild are amusement parks and

attractions open to the public and are public accommodations as defined in Title III

of the Americans with Disabilities Act (“ADA”).

                          FACTUAL BACKGROUND

      9.    This action arises from Defendant’s uniform corporate policy and

practices concerning face coverings that violates Title III of the ADA and the

Pennsylvania Human Relations Act (“PHRA”). While Kennywood, Sandcastle,

and Idlewild’s websites claim that they are following the Pennsylvania Health

Department Orders, Kennywood, Sandcastle, and Idlewild’s face covering policy

violates the Pennsylvania Health Department’s Orders and guidelines.


                                       Page 3
             Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 4 of 20




       10.      Kennywood, Sandcastle, and Idlewild have adopted a corporate policy

that requires all “guests” to wear masks in order to enter and stay inside the parks,

with no exception for guests who cannot wear a mask for medical reasons and

disabilities.

       11.      Guests who cannot wear masks for medical reasons are denied full

and equal access to the parks.

       12.      Kennywood, Sandcastle, and Idlewild’s mask requirements are in

direct contradiction to the order of the Pennsylvania Secretary of Health,

Pennsylvania Department of Health guidelines, and the guidelines published by the

United States Center for Disease Control.

       13.      Plaintiffs have each been denied full and equal access to the parks in

violation of Title III of the ADA.

       14.      Janine Wood is a person with a disability who has physical and/or

mental conditions, including anxiety disorder, that significantly limit her major life

activities of thinking, concentrating, and breathing and her respiratory and nervous

systems.

       15.      Minor Plaintiff, H. W., is a disabled child who suffers from several

serious physical and mental conditions, including autism, anxiety disorder, ADHD,

a diagnosed intellectual disability, and a musculoskeletal condition that




                                          Page 4
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 5 of 20




substantially limit her major life activities of thinking, walking, concentrating,

caring for herself, her brain, and her musculoskeletal and nervous systems.

      16.    Minor Plaintiff, J. M., is a disabled child who is nonverbal and

autistic. His autism substantially limits his major life activities of speaking, caring

for himself, communicating, and interacting with others. His physicians have

recommended that he not wear a face covering because he cannot and will not

tolerate a face covering.

      17.    Ryan Walsh suffers from a physical and mental condition, anxiety,

that substantially limits his major life activities of thinking, concentrating and

breathing, as well as his brain, nervous and respiratory systems. His condition

prevents him from wearing a mask.

      18.    Lisa Mazzoni is disabled, and her muscular dystrophy substantially

limits her major life activities of breathing, and walking, her lungs and her

respiratory, musculoskeletal, and nervous systems. She cannot wear a mask

because of her respiratory condition.

      19.    Minor Plaintiff J.C., is a disabled child with autism that substantially

limits his major life activities of thinking, talking, communicating and interacting

with others. He has sensory issues that prevent him from wearing a mask or other

face covering.




                                         Page 5
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 6 of 20




      20.     Because of H. W.’s disability Idlewild has provided her with an “exit

pass” which is a pass that allows her to skip waiting in lines and other privileges

due to her disability.

      21.     Because of J. M.’s disability, Kennywood and Sandcastle have

provided him with an “exit pass” which is a pass that allows him to skip waiting in

lines and other privileges due to his disability.

      22.     Janine Wood and H. W. purchased season passes to Idlewild.

      23.     Jackie Webber and J. M. purchased season passes to Kennywood and

Sandcastle.

      24.     Ryan Walsh purchased season passes to Kennywood and Sandcastle.

      25.     Lisa Mazzoni and J. C. purchased season passes to Kennywood and

Idlewild.

      26.     On July 7, 2020, Janine Wood and H. W., attempted to enter Idlewild

without wearing masks. Neither Plaintiff can wear a mask due to their conditions.

      27.     Plaintiffs were told they could not enter, or stay in the park, without

wearing masks. Janine Wood explained that her daughter cannot wear a mask

because of her autism. Idlewild security guards prevented entry and screamed at

the child causing her to have a mental breakdown and to break out in hives due to

anxiety.




                                         Page 6
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 7 of 20




      28.    H. W. became emotionally overwhelmed and said she just wanted to

leave because of Idlewild’s “bullies.” She said she just wanted to die and could

not stop crying. Idlewild’s staff stood their ground and continued to spout the

company’s illegal policy.

      29.    Janine Wood correctly informed Idlewild employees, security and

management that her daughter is autistic and cannot wear a mask and that under

the Americans with Disabilities Act, Idlewild was required to accommodate her

daughter. A security guard told Plaintiff that Idlewild is private property so it

could enforce its own rules. A manager responded that Idlewild was making no

exceptions to its face coverings policy other than for children two and under.

      30.    Janine Wood and H. W. were harassed and denied access to Idlewild

because H. W. cannot wear a mask. Janine Wood made a request for a reasonable

modification to Idlewild’s illegal policy, but Idlewild refused to make any

modification to its policy and practices.

      31.    Janine Wood and H. W. were turned away and were not allowed

access to the park.

      32.    Jackie Webber contacted Kennywood, Sandcastle and Idlewild several

times to ensure that her disabled son would be allowed access to the parks.

      33.    Jackie Webber was originally told on June 22, 2020 that J. M. would

be allowed in the parks without a mask.


                                        Page 7
               Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 8 of 20




         34.    Jackie Webber was subsequently contacted by Kennywood and

Sandcastle and informed that her son would not be allowed into the parks without a

mask and the only alternative was to wait until the mask policy was no longer in

place. She was advised that the only exceptions were for children under the age of

three.

         35.    Jackie Webber advised Kennywood and Sandcastle that they were

discriminating against children with disabilities and that her son has autism and is

nonverbal. She explained that her son would be in a stroller and not near other

kids and that because of his disability he would not have to wait in line.

         36.    Kennywood responded:

            Jackie - we understand your disappointment with the facial
            coverings policy and regret that we have to make this
            decision. We have determined that an important way to best
            protect the health and safety of our Guests and Team
            Members is through requiring that everyone wear a mask.
            This policy is based on findings from health experts and in
            line with guidelines from government health organization,
            including the CDC and state of Pennsylvania and amusement
            attractions industries. We understand wearing a facial
            covering creates a hardship for some, and are committed to
            working with individuals to arrange for a visit as soon as we
            are able to safely lift this temporary restriction.

         37.    Jackie Webber received similar responses from Sandcastle and

Idlewild.

         38.    Ryan Walsh also contacted Kennywood and Sandcastle requesting a

modification of its mask policy. He provided Sandcastle and Kennywood’s
                                         Page 8
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 9 of 20




Customer Service/Admissions/and Season Pass Manager with a copy of his

medical excuse stating that he should not wear a mask and a copy of the Health

Secretary’s Order that sets forth the medical exemptions. He received the same

response.

      39.    Kennywood and Sandcastle refused to modify their mask policy.

      40.    Jackie Webber requested a reasonable modification to Kennywood

and Sandcastle’s mask policy consistent with the Orders and Guidelines of the

Pennsylvania Department of Health. Kennywood and Sandcastle refused to make

the reasonable modification.

      41.    Lisa Mazzoni contacted Kennywood and Idlewild requesting a

reasonable modification of their mask policy. She even asked Senator Kim Ward’s

office to contact the parks on her behalf. However, Kennywood and Idlewild

refused to modify their mask policies to allow Mazzoni and J.C. to enter and enjoy

the parks without masks.

      42.    On April 15, 2020, Pennsylvania Governor, Tom Wolf issued a press

release announcing that Dr. Rachel Levine, under her authority as Secretary of the

Department of Health to take any disease control measures appropriate to protect

the public from the spread of infectious disease, signed an order directing

protections for critical workers at businesses authorized to maintain in-person

operations during the Covid 19 disaster emergency.


                                       Page 9
               Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 10 of 20




         43.     The order, effective April 19, 2020, provided that businesses covered

by the order should

         require all customers to wear masks while on the premises, and deny entry to
         individuals not wearing masks, unless the business is providing medication,
         medical supplies, or food, in which case the business must provide alternative
         methods of pick-up or delivery of such goods; HOWEVER, INDIVIDUALS
         WHO CANNOT WEAR A MASK DUE TO A MEDICAL CONDITION
         (INCLUDING CHILDREN UNDER THE AGE OF 2 YEARS PER CDC
         GUIDANCE) MAY ENTER THE PREMISES AND ARE NOT
         REQUIRED TO PROVIDE DOCUMENTATION OF SUCH MEDICAL
         CONDITION.

         44.     The Pennsylvania Department of Health subsequently published

guidelines for businesses, which were updated on May 1, 2020. The guidelines

state:

           Q. If a customer refuses to wear a mask will they be turned away
           or will the customer be refused service?

           A. Yes, with the exception of businesses that provide medication,
           medical supplies, or food, which must offer another means for
           the customer to purchase goods if the customer is unable to wear
           a mask. Those means could include home delivery or contactless
           curbside pick-up. However, individuals who cannot wear a
           mask due to a medical condition (including children under
           the age of 2 per CDC guidance) may enter the premises and
           are not required to provide documentation of such medical
           condition. … Businesses should advise customers of the
           Secretary’s Order; tell the customer that only those who
           cannot wear a mask due to a medical condition may enter the
           premises without a mask; and advise the customer that
           almost any face covering would be acceptable.

           Q. How do businesses avoid confrontation with customers who
           do not wear a mask?


                                          Page 10
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 11 of 20




         A. … [B]usinesses should advise customers of the Secretary’s
         Order; tell the customer that only persons who cannot wear a
         mask due to a medical condition do not have to comply with
         the requirement to wear a mask….

      45.     On July 1, 2020, Secretary Levine issued another order regarding the

wearing of masks that was effective immediately. However, this time, she detailed

more exceptions to the mask order. The July 1, 2020 Order is to be read in

conjunction with her prior order.      According to the Order, the following are

exceptions to the face covering requirement:


         i.   individuals who cannot wear a mask due to a medical
              condition, including those with respiratory issues that impede
              breathing, mental health condition, or disability;
                                             …

         iii. individuals who would be unable to wear a mask without
              assistance;
         iv. individuals who are under two years of age; and
         v. individuals who are communicating or seeking to
              communicate with someone who is hearing-impaired or has
              another disability, where the ability to see the mouth is
              essential for communication.

      The Orders also states that individuals are not required to show documentation

that an exception applies.

      46.     Despite the Pennsylvania Secretary of Health’s order, the guidelines

above, and CDC guidance to the contrary, Kennywood, Sandcastle, and Idlewild

implemented policies and procedures that require all guests to wear masks even if

they are disabled and they cannot wear a mask due to their medical conditions.
                                       Page 11
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 12 of 20




      47.     According to Idlewild’s public website, Idlewild’s policy under the

heading “DO I HAVE TO WEAR A FACE COVERING?” states:

        In keeping with the recommendation of the Center for Disease
        Control and Prevention, and in following with orders from the
        Pennsylvania Department of Health, all Guests and Team
        Members are required to wear facial coverings while at Idlewild
        and SoakZone. The only exception is for children younger than
        age three. Policy updated June 18, 2020.

      48.     Similar statements appear on Kennywood and Sandcastle’s

websites.

      49.     Idlewild’s website also states: “We’re closely following the guidelines

set forth by the Center for Disease Control & Prevention, Pennsylvania

Department of Health, along with other government officials and health experts.”

The website even links to the Pennsylvania Department of Health’s website where

the above quoted orders and guidelines can be found.

      50.     Contrary to its statements on its websites, Kennywood, Sandcastle,

and Idlewild’s policies appear to have been written by someone who has never

read the Department of Health Orders or guidelines.

      51.     Kennywood, Sandcastle and Idlewild’s policies do not comply with

the ADA and deny disabled customers full and equal access to the parks.

      52.     Because the modifications to Kennywood, Sandcastle, and Idlewild’s

policies and practices that Plaintiffs requested were reasonable, Kennywood,

Sandcastle, and Idlewild were required to grant the requested modifications.
                                       Page 12
             Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 13 of 20




       53.      The requested modifications to the mask policies would not change

the nature of Kennywood, Sandcastle, or Idlewild’s business or present a direct

threat as defined in the ADA regulations.

       54.      Kennywood, Sandcastle, and Idlewild’s policies and procedures

violated Title III of the ADA and the PHRA because Plaintiffs have been, and will

be, denied full and equal enjoyment of the public accommodation because of their

disabilities.

                           Count I – Plaintiffs v. Defendant

                           Violation of Title III of the ADA.

       55.      Plaintiffs incorporate by reference the averments of Paragraphs 1-54

of the Complaint as if the same were set forth in full.

       56.      At all times relevant to this action, the ADA was in full force and

effect in the United States.

       57.      Title III of the ADA, which applies to public accommodations such as

Kennywood, Sandcastle, and Idlewild, establishes the general rule that no

individual shall be discriminated against on the basis of a disability in the full and

equal enjoyment of the goods, services, facilities, privileges, advantages, or

accommodations of any public accommodation.




                                          Page 13
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 14 of 20




      58.     ADA discrimination includes a failure to provide services to a

disabled person to the extent that such services are provided to non-disabled

persons.

      59.     The ADA requires that goods, services, facilities, privileges,

advantages, and accommodations be afforded to an individual with a disability in

the most integrated setting appropriate to the needs of the individual. The United

States Supreme Court has defined the phrase “most integrated setting” to mean “a

setting that enables individuals with disabilities to interact with non-disabled

persons to the fullest extent possible.” Anderson v. Macy’s, Inc., 943 F. Supp. 2d

531, 549 (J. Hornak) (W.D. Pa. 2013), quoting Olmstead v. L.C. ex. Rel. Zimring,

527 U.S. 581, 592, 119 S. Ct. 2176, 144 L. Ed. 2d 540 (1999). “Providing

segregated accommodations and services relegates persons with disabilities to the

status of second-class citizens.” 28 C.F.R. § 36 app. C.

      60.     Title III prohibits places of public accommodation from providing

people with disabilities with services, facilities, privileges, advantages, or

accommodations that are “not equal to”, or are “different or separate from” those

provided to other individuals. 42 U.S.C. §12182(b)(1)(A)(ii)-(iii). Title III

requires all places of public accommodation to have access to the physical

environment of the accommodation.




                                        Page 14
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 15 of 20




      61.     Plaintiffs are individuals with disabilities within the meaning of the

ADA because they have physical and mental impairments that substantially limit

one or more of their major life activities and systems as described herein. Janine

Wood is also covered by the ADA because of her association with her daughter, H.

W.

      62.     Plaintiffs requested modifications to the mask policy due to their

disabilities. The requests were reasonable and in accordance with the

recommendations, orders and guidelines of the Pennsylvania Health Secretary, the

Pennsylvania Department of Health, and the CDC. The requested modification

would have allowed Plaintiffs to enjoy full and equal access the parks as provided

to people who are not disabled and are able to comply with the request to wear a

mask without potentially subjecting themselves to respiratory distress and/or other

physical or mental injuries or ailments.

      63.     Defendant is a business that owns, leases, or operates a place of public

accommodation within the meaning of the ADA because Defendant owns, leases,

or operates the amusement parks and retail facilities which provide food, retail

items, and entertainment to members of the public.

      64.     Defendant is in violation of the ADA because it discriminated against

Plaintiffs on the basis of their disabilities in the full and equal enjoyment of the

services, facilities, privileges, advantages, or accommodations of Kennywood,


                                        Page 15
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 16 of 20




Sandcastle, and Idlewild because it denied Plaintiffs the services, facilities,

privileges, advantages, and accommodations of the parks in the most integrated

setting appropriate to Plaintiffs’ needs, because it refused to modify its policies and

procedures to allow access to, and enjoyment of, the park without wearing a mask

because of their disabilities.

      65.     Defendant’s policies and practices have, are, and will cause

irreparable harm to Plaintiffs.

      66.     Plaintiffs purchased season passes to the parks for 2020 that they

cannot use without the reasonable modification they requested.

      67.     Defendant’s actions and clearly erroneous and illegal policies, and its

outrageous treatment of disabled children with autism, evidence the need for

injunctive relief.

      68.     Plaintiffs did not pose a direct threat to the health or safety of others.

There was no significant risk to the health or safety of others if the parks modified

their policies, practices and procedures. Social distancing and other safety

precautions were in place at the outdoor parks, Plaintiffs had no signs or symptoms

of Covid 19, and the Pennsylvania Health Secretary’s order, guidelines, and CDC

guidelines recognized the need for a medical exception to the mask requirement.

      69.     Kennywood, Sandcastle, and Idlewild simply did not want to be

bothered with the exception, despite the fact that it had no basis to conclude that


                                         Page 16
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 17 of 20




Plaintiffs were a direct threat to the health or safety of others. Kennywood,

Sandcastle, and Idlewild made no individual assessments that considered

Plaintiffs’ actual abilities or disabilities, instead, they adopted a broad

discriminatory policy based on generalizations and stereotypes.

      70.     Plaintiffs request that the court award them injunctive relief requiring

Kennywood, Sandcastle, and Idlewild to accommodate Plaintiffs by modifying

their policies and procedures, allowing them to enter and enjoy the park without

wearing a mask so that they may fully and equally enjoy the benefits, privileges,

goods, services facilities, advantages, and accommodations of the parks in the

future. To affect such relief to Plaintiffs, it may be appropriate for the court to

provide clear protocols to all Kennywood, Sandcastle, and Idlewild’s employees

advising that persons who cannot wear a mask inside the parks due to a disability

must be accommodated. Kennywood, Sandcastle, and Idlewild should be required

to train their employees about their legal obligations and to post and disseminate

notice to Kennywood, Sandcastle, and Idlewild employees regarding their legal

obligations under the ADA and the PHRA.

      WHEREFORE, Plaintiffs seek injunctive relief and reasonable attorney fees

including litigation expenses and the costs in this action.

                         Count II – Plaintiffs v. Defendant

                Retaliation and Coercion in violation of the ADA.


                                         Page 17
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 18 of 20




      71.     Plaintiffs incorporate by reference the averments of Paragraphs 1-70

of the Complaint as if the same were set forth in full.

      72.     Defendant engaged in threats, intimidation and interference as set

forth herein against Plaintiffs after they asserted their rights under the ADA.

      73.     Defendant’s threats, intimidation and interference was intended to

interfere with Plaintiffs’ protected legal rights under the ADA.

      74.     Defendant’s retaliation was caused by Plaintiffs’ protected conduct

and requests for reasonable modifications to Defendant’s policies and procedures.

      75.     Defendant should be enjoined from retaliating against Plaintiffs for

requesting reasonable modifications to Defendant’s policies and practices and

refusing to wear a mask at the parks.

      WHEREFORE, Plaintiffs seeks injunctive relief and reasonable attorney

fees including litigation expenses and the costs in this action.

            Count III – Janine Wood, individually and as parent and natural
                         guardian of H. W. v. Defendant
                             Negligence/ Reckless Conduct

      76.     Plaintiffs incorporate by reference the averments of Paragraphs 1-75

of the Complaint as if the same were set forth in full.

      77.     Idlewild had a duty of care to Plaintiffs as its business invitees,

particularly after Plaintiffs advised Idlewild’s employees of their medical

conditions and danger to their health as set forth herein.


                                         Page 18
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 19 of 20




      78.     The careless, negligent and reckless conduct of Defendant consisted

of one or more of the following:

      (a)     Failing to properly train its staff and security concerning the Orders
              and guidelines of the Pennsylvania Health Secretary;

      (b)     Ignoring Plaintiffs’ warning of potential negative health impact when
              forced to wear a mask;

      (c)     Forcing Plaintiffs to wear a mask to enter and remain inside the park;

      (d)     Failing to have adequate policies and procedures in place to prevent
              employees from forcing disabled business invitees to wear masks that
              might harm them and denying them access when they cannot wear a
              mask;

      (e)     Ignoring the recommendation and guidelines of the Pennsylvania
              Health Secretary, Pennsylvania Department of Health, and the CDC
              regarding masks; and

      (f)     Failing to exercise due care and caution for the rights, safety and well-
              being of the plaintiffs and the public, as well as acting with wanton,
              willful and reckless disregard for the health, safety and legal rights of
              the plaintiffs and the public.

      79.     As a direct and proximate result of the aforementioned incident,

which was caused by the reckless, careless and negligent conduct of Idlewild, H.

W. has suffered the following injuries, damages and losses:

      (a)     emotional trauma;
      (b)     hives and an itchy dermatological stress response;
      (c)     exacerbation of her autistic emotional responses;
      (d)     depression; and
      (e)     anxiety.


                                        Page 19
            Case 2:20-cv-01029 Document 1 Filed 07/10/20 Page 20 of 20




      80.     As a direct and proximate result of the aforementioned incident,

Plaintiffs have suffered the following damages:

      (a)     pain, suffering, and inconvenience;
      (b)     anxiety, embarrassment and humiliation;
      (c)     loss of the ordinary pleasures of life; and
      (d)     mental anguish and emotional distress.
      WHEREFORE, Plaintiffs demand judgment against Idlewild including

compensatory and punitive damages and such other relief as this court deems

proper and just.



JURY TRIAL DEMANDED



                                         Respectfully submitted,

                                         THOMSON, RHODES & COWIE, P.C.


Dated July 10, 2020                      /s/ Thomas B. Anderson, Esquire
                                         Thomas B. Anderson, Esquire
                                         PA I.D. #79990
                                         THOMSON, RHODES & COWIE, P.C.
                                         Firm No. 720
                                         Two Chatham Center, 10th Floor
                                         Pittsburgh, PA 15219
                                         (412) 232-3400

                                         Attorneys for the Plaintiffs




                                         Page 20
